DTJFOUR, J.
This is a suit for damages for injuries received by a fall caused by obstructions illegally placed by the defendant on the sidewalk in front of their place of business in this city, in such a manner as to make it dangerous for the passer by.
*320May 27th, 1912.
The evidence is conclusive that, without any negligence on his part, the plaintiff was tripped by the hooks or .prongs of a reversed hat rack which impinged upon the side-walk. Several witnesses testify to this fact as well as to the further fact that it was a usual occurence for the sidewalk of defendant’s furniture auction mart to be encumbered with furniture and other objects.
The defendants introduced testimony to show that it ,was their rule not to receive objects delivered on the sidewalk and that in the instant case, they had not receipted for the objects.
We are inclined to the view that, where the goods intended for them are placed on the side-walk in a position dangerous to pedestrains, and they have knowledge of the fact, it is their duty to see to their removal and thus remove all chances of danger. It appears that they did this after the accident, thus, looking upon the property as in their custody.
The defendants are clearly responsible for the accident.
So far as the amount allowed, $200.00 is concerned, we are not prepared to say that-it is so manifestly excessive as to call for a reduction.
The plaintiff is a man over sixty years of age and he received a severe nervous shock; he was stunned from the fall with resulting dizziness- He fell on his face and bled profusely -several times from the nose and mouth, suffered from stiff legs and abrasions of the head and knee spent five or six sleepless nights, and suffered from suffocation due .to inflamation of the nose.
The judgment has done, justice between the pai’ties.
Judgment affirmed.